Citation Nr: 0725019	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

2.  Entitlement to an increased rating for service-connected 
bilateral inguinal hernias with post-surgical scars, 
currently rated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1983 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted service connection and 
established noncompensable (zero percent) disability ratings 
for the veteran's hearing loss and bilateral inguinal hernias 
with surgical scars claims.  The veteran has perfected an 
appeal as to both issues.  The RO in Milwaukee, Wisconsin 
currently has original jurisdiction over this case. 

In January 2005, the Milwaukee RO increased the rating 
assigned the veteran's bilateral inguinal hernia condition to 
20 percent.  The veteran and his representative have 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's hearing loss is currently manifested by no more 
than level I hearing impairment in the left ear and level I 
hearing impairment in the right ear.

2.  The medical evidence of record shows that the veteran's 
bilateral inguinal hernias are readily reducible and do not 
require use of a truss.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for left ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2006).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for the service-connected bilateral inguinal hernia condition 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for left 
ear hearing loss and bilateral inguinal hernias with post-
surgical scars.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a December 12, 2002 
Benefits Delivery at Discharge Program (BDD) letter, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in the letter 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the letter 
informed the veteran that the VA would obtain additional 
information or evidence that the veteran identified.  The 
veteran was informed of the evidentiary requirements for an 
increased rating in a letter from the RO dated March 20, 
2006.  Specifically, the veteran was informed that his 
service-connected disability rating could be changed if the 
evidence showed that there were changes in his condition.

The Board notes that the March 2006 letter from the RO 
specifically requested the veteran submit any additional 
information or evidence that pertains to his claim or inform 
the RO of such information or evidence.  This complies with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient and private medical records, provided the veteran 
with VA examinations and obtained his service medical 
records.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

The veteran seeks a compensable disability rating for his 
service-connected left ear hearing loss.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for left ear hearing loss was received in 
September 2002, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

While only left ear hearing loss is service connected, as 
discussed above the resolution of this issue involves 
determining the level of acuity in each ear.  

On VA audiological evaluation in May 2006, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	15	20	30	30	23.75
Right (dB)	15	15	25	25	25	22.5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

Review of the results of the May 2006 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable disability rating.  That is, the 
combination of level I in the right ear with level I in the 
left ear obtained in the May 2006 audiological examination 
results in a noncompensable rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right and left ears 
do not show thresholds of 55 or greater in any of the four 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency and 70 or greater at the 2000 Hertz frequency 
in either ear, so 38 U.S.C.A. § 4.86(b) is also inapplicable.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There are no medical findings and no other 
evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, October 20, 2003.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
no indication that the veteran had missed any work because of 
his hearing loss, and there is nothing in the current 
evidence of record to indicate that his disability causes any 
unusual employment impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to a 
compensable rating for his service-connected left ear hearing 
loss.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased rating for service-connected 
bilateral inguinal hernias with post-surgical scars, 
currently rated as 20 percent disabling. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The veteran's bilateral inguinal hernias are currently rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 [hernia, inguinal].

Prior to this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating gastrointestinal 
disabilities. See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001]. The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable. A 
10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt. A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible. 
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable. 

Note: Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.

Analysis 

Assignment of diagnostic code

As noted above, the veteran's service-connected bilateral 
inguinal hernias are rated under Diagnostic Code 7338, which 
deals specifically with inguinal hernias. 
The veteran has not suggested that another diagnostic code be 
used or would otherwise be more appropriate. The Board 
therefore concludes that Diagnostic Code 7338 is the most 
appropriate in rating the veteran's service-connected 
bilateral inguinal hernias. 
 
Schedular rating 

Under Diagnostic Code 7338, one disability rating is assigned 
for bilateral inguinal hernias.  The more disabling hernia is 
rated according to the schedular criteria, 
and if the other hernia is compensably disabling (10 percent 
or more), an additional 10 percent (but no more) is added due 
to bilateral involvement.

The veteran's service-connected bilateral hernia disability 
is currently rated as 20 percent disabling.  Applying 
Diagnostic Code 7338, the RO determined that the veteran's 
left and right inguinal hernias were each entitled to a 10 
percent disability rating.  In order for an increased 
disability rating to be assigned, one or the other hernia 
must be rated 30 percent or higher.

To warrant a 30 percent disability rating under Diagnostic 
Code 7338, the evidence must show a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  

In this case, the medical evidence reveals that the veteran 
hernias are manifested by virtually identical symptoms, to 
include complaints of pain.  Both the veteran's left and 
right inguinal hernia have had multiple surgeries which have 
resulted in bilateral repair scars.  No hernias were detected 
during the most recent VA examination.  See the May 2006 VA 
examination report.    

The medical evidence, including the surgery reports and post 
operative notes, indicate that both of the veteran's hernias 
have been readily reducible.  Indeed, the evidence 
demonstrates that each surgery was able to successfully 
reduce (correct) the veteran's condition.  As noted above, no 
hernias were identified during the most recent VA 
examination.  

There is no question that the hernias are recurrent; such 
recurrences appear to be due to strenuous lifting.  See VAMC 
Madison medical report dated September 10, 2004, December 19, 
2005.
  
These manifestations, which are the same for both hernias, 
are congruent with the currently assigned 10 percent ratings.    

The criteria for the assignment of a 30 percent or higher 
disability rating have not been met with respect to either 
hernia.  While each hernia is postoperative and recurrent,  
there is no indication that either is not well supported by a 
truss, or not readily reducible.  Indeed, nowhere in the 
evidence is it suggested that the veteran has ever utilized a 
truss or other medically indicated support for either hernia, 
or that such is required.  Moreover, as alluded to above, 
each hernia appears to be readily reducible.  All of the 
requirements for a 30 percent rating are not met.  This is a 
conjunctive set of criteria; both must be present to warrant 
compensation at the 30 percent level.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  

Because all of the conjunctive criteria for the assignment of 
a 30 percent rating are not satisfied, that rating cannot be 
assigned. 

The criteria for the even higher 60 percent disability rating 
is not met.  Neither of the hernias is large, and not well 
supported under ordinary conditions, not readily reducible, 
and not considered inoperable 

As noted in the law and regulations section above, separate 
evaluations cannot be assigned for each hernia when there is 
bilateral involvement.  Diagnostic Code 7338 provides and 10 
percent will be added based on bilateral involvement.  In 
this case, each hernia is appropriately rated 10 percent 
under the schedular criteria.  The veteran's total disability 
rating for his inguinal hernias is therefore 20 percent. 

For these reasons, a disability rating in excess of the 
currently assigned 20 percent under Diagnostic Code 7338 is 
not warranted. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The medical evidence of record indicates that the veteran's 
bilateral inguinal hernias include surgical scars.  However, 
the record contains no indication, nor does the veteran 
contend, that such scars are symptomatic or otherwise meet 
the criteria for a separate compensable rating under 38 
C.F.R. § 4.118.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that except with respect to periods 
of convalescence from hernia surgery the veteran's service-
connected bilateral inguinal hernias have not changed 
appreciably since the veteran filed his claim.  Although the 
veteran has had multiple surgeries to remedy the hernias, the 
medical evidence reflects that these surgeries have been able 
to successfully repair the disability.  During post-surgery 
recovery periods, the RO temporarily increased the veteran's 
disability rating to 100 percent, as authorized under 
38 C.F.R. § 4.30.  

There appears to have been no medical findings and no other 
evidence which would allow for the assignment of a higher 
disability rating at any time during the period of time here 
under consideration, except for the periods of convalescence.  
Based on the record, the Board finds that a 20 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, January 21, 2005.

Extraschedular rating

The standard for an extraschedular rating is set forth above.  
The RO included 
38 C.F.R. § 3.321(b)(1) in the January 2005 Statement of the 
Case (SOC) and appears to have considered the regulation in 
the veteran's case. 

The medical evidence of record does not indicate and 
exceptional or unusual disability picture, and the veteran 
has identified none.

The record reveals that the veteran has undergone several 
operations to repair his reoccurring hernias and that during 
this time he has been unable to work.  It is undisputed that 
the veteran's disability has an adverse effect on employment, 
to include a restriction on lifting heavy objects.  It bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See 
38 C.F.R. § 4.1 (2006).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

With respect to frequent hospitalizations, the record reveals 
numerous hernia surgeries, although these appear to have been 
done on an outpatient basis.  During the veteran's recovery 
periods, the RO has increased his disability rating to 
100 percent in order to compensate him for any lost working 
time.  

Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted. 

Conclusion 

For reasons and bases expressed above, the Board finds that 
the veteran's service-connected bilateral inguinal hernia 
with post-surgical scars is appropriately rated at 20 percent 
disabling.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for left ear 
hearing loss is denied.

Entitlement to an increased rating for service-connected 
bilateral inguinal hernias with post-surgical scars is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


